Citation Nr: 0739757	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a low back 
disability.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The veteran had active military service from June 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to the veteran's request, a Travel Board hearing 
before a Veterans Law Judge was conducted in December 2006 at 
the RO.  In correspondence dated in May 2007, the Board 
advised the veteran that the transcript of that hearing 
revealed that much of his testimony was inaudible.  As such, 
the Board advised the veteran that VA was required by law to 
afford him the opportunity for another hearing.  In a VA Form 
119, Report of Contact, the Board noted that although the 
veteran responded to the May 2007 letter regarding whether or 
not he wanted another hearing, that mail could not be located 
for association with the veteran's claims file.  Thus, the 
Board contacted the veteran to request his answer to the 
letter that was sent in May 2007, and the veteran responded 
that he wished to have another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran and his representative, if 
any, of the time and date of the hearing.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



